Citation Nr: 1204660	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 2004, for a 50 percent rating for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating greater than 30 percent prior to April 12, 2004, and greater than 50 percent thereafter for PTSD. 


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to November 1969. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2009, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("Veterans Court").  In June 2010, the Veterans Court granted a joint motion for partial remand and vacated those part of the September 2009 Board decision which denied the Veteran's claims for entitlement to an effective date earlier than April 12, 2004, for a 50 percent rating for PTSD, and entitlement to a disability rating greater than 30 percent prior to April 12, 2004, and greater than 50 percent thereafter for PTSD, and remanded those issues to the Board for readjudication. 


FINDING OF FACT

A September 2011 memorandum decision of the Court noted that the Veteran died in June 2010. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302  (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must have been filed not later than one year after the date of the appellant's death (in this case, by June 2011).  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). 

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 

ORDER

The appeal is dismissed. 




____________________________________________
SARAH B. RICHMOND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


